Appeal by defendant, as limited by her brief, from a sentence of the Supreme Court, Westchester County (Hickman, J.), imposed April 23,1982, upon her plea of guilty to attempted murder in the second degree and robbery in the first degree, the sentence being two concurrent indeterminate terms of 3 to 9 years’ imprisonment.
Sentence affirmed.
The sentencing court did not improvidently exercise its discretion in denying defendant’s application for youthful offender treatment (CPL 720.10 [3]; see, People v Williams, 78 AD2d 642). The record reveals that defendant pleaded guilty with the understanding that she would receive the subject sentence unless the court, after reviewing the probation report, could not in good conscience adhere to its promise. Under the circumstances of this case, defendant’s sentence was not excessive (People v Robinson, 105 AD2d 762; People v Taper, 105 AD2d 813; People v Kazepis, 101 AD2d 816). Titone, J. P., Mangano, Weinstein and Kunzeman, JJ., concur.